Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Elections/Restrictions
Applicant’s election without traverse of election of Group I (Claims 1-8) in the reply filed on 01/05/2022 is acknowledged.

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 9-20 directed to a method of manufacturing an Electronic Component non-elected without traverse.  Accordingly, claims 9-20 have been cancelled.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Claim 1 recites, an electronic component comprising: 
a ceramic element body including glass; and 
a plurality of outer electrodes provided on the ceramic 
element body; wherein 
each of the plurality of outer electrodes includes a base 
electrode layer that is provided on the ceramic element body and includes a buffer portion to buffer an impact; and 
the base electrode layer includes a first region that is 
disposed on the ceramic element body and includes the buffer 
portion of equal to or more than about 15 vol% and equal to or 
less than about 50 vol% in a volume of the first region, and a 
second region that covers the first region and includes the 
buffer portion of equal to or more than about 1 vol% and equal 
to or less than about 10 vol% in a volume of the second region.  


(i) Hur et al. (US 20110157767 A1) substantially teaches (see Fig. 2) The first regions P1 include interfaces between the first and second inner electrodes 130a and 130b and the inner electrodes 120a and 120b and have a porosity ranging from 1% to 10%. The porosity may be defined by a ratio of a total cross-sectional area of pores to a cross-sectional area of the outer electrode. The second regions P2 are formed on the first regions P1 and have a porosity less than that of the first regions P1 {See Para [0031-0032]}. 
(ii) Nakamoto (US 20200168400 A1) teaches that with respect to the one first layer 32a and the other first layer 32b, and the one third layer 36a and the other third layer 36b, the porosity which is an area ratio of pores obtained from a binary image within a predetermined field of view is preferably set to be equal to or less than about 15%, and the porosity of the second layer is set be equal to or more than about 6%, for example (see para 0066, Fig. 2).
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.


/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837